DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Restriction filed on 24 September 2022.
Claims 1 – 24 are pending. Claims 14 – 24 are withdrawn due to a restriction requirement. 

Election/Restrictions 
Applicant's election without traverse of claims 1 – 13 in the reply filed on 24 September 2022 is acknowledged.
Claims 14 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2020 and 3 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 2, 6, and 11 are objected because of the following informalities:
Regarding claim 2, the limitation, “the filling spout with the appended open-mouth bag is lowered onto a conveyor device”, should read, “the filling spout with the appended open-mouth bag is lowered towards a conveyor device”.  The plain meaning of the term, “onto”, is “moving to a location on the surface of” – Merriam Webster dictionary, wherein the limitation, as written, claims the filling stating is lowered to a location on the surface of the conveyor device.  The examiner suspects the use of the term, “onto”, is due to a translation error of the claims wherein support for the term, “toward” is given in pg. 9, ll. 1 – 3 in the specification and in figs. 1, 2, 3, and 6.
Regarding claim 6, the limitation, “in the method step c), are lowered,” should read, “in the method step c), the holding grippers are lowered” to explicitly indicate what claim element is being lowered together with the filling spout.
Regarding claim 11, the limitation, “an open-mouth bag,” should read, “the open-mouth bag”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 6, the limitation, “the filling process”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the filling process”, to mean “a filling process”.  Please note, since claims 2 – 13 depend upon claim 1, claims 2 – 13 are likewise rejected under 35 USC §112(b) for indefiniteness.
Regarding claim 5, line 6, the limitation, “the conveyor device”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the conveyor device”, to mean “a conveyor device”.  
Regarding claim 7, line 2, the limitation, “the holding grippers”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the holding grippers”, to mean “holding grippers”.
Regarding claim 7, line 4, the limitation, “the conveyor device”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the conveyor device”, to mean “a conveyor device”.
Regarding claim 8, lines 2 – 3, the limitation, “the conveyor device”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the conveyor device”, to mean “a conveyor device”.
Regarding claim 9, lines 2 – 3, the limitation, “the further transport”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the further transport”, to mean “a further transport”.
Regarding claim 9, line 2, the limitation, “its”, is indefinite because the term “its” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “its head end”, to mean “a head end of the open-mouth bag”.
Regarding claim 11, line 4, the limitation, “the head end”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the head end”, to mean “a head end”. 
Regarding claim 12, line 2, the limitation, “the head end”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the head end”, to mean “a head end”.
Regarding claim 13, line 2, the limitation, “the pre-opened head end”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the pre-opened head end”, to mean “a pre-opened head end of the open-mouth bag”.
Regarding claim 13, line 3, the limitation, “wider”, is indefinite because the term, “wider” is a relative term, or in other words, a term that that can be specified with a degree or quantity or amount or some other range.  However, the term, “wider”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “opens the head end wider”, to mean “further opens the head end of the open-mouth bag”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achelpohl et al. (US 4,162,602), hereinafter Achelpohl.

Regarding claim 1, Achelpohl discloses a method for filling bulk materials into open-mouth bags comprising the following steps: a) an open-mouth bag (1, figs. 3, 4) is appended from beneath to a filling spout (7.3, figs. 3, 4) of a filling station (7, figs. 3, 4) by way of an at least partially upwardly motion (col. 3, ll. 1 – 11 describes grippers 2 on swing arm 5 engaging sack 1 and appending sack 1 over the mouth of filling funnel 7 via the upward motion of swing arm 5 as shown in fig. 3), so that the bottom end of the open-mouth bag is freely suspended (col. 3, ll. 1 – 11 describes sack 1 appended to the mouth of filling funnel 7 such that sack 1 is freely suspended – as shown in fig. 3); b) a filling process is started and bulk material is introduced into the open-mouth bag so that the freely suspended bottom end of the open-mouth bag unfolds (col. 3, ll. 27 – 30); and c) the filling spout is lowered, so that the unfolded bottom end of the open-mouth bag is supported (col. 3, ll. 30 – 35).

Regarding claim 2, Achelpohl discloses the filling spout (7.3, figs. 3, 4) with the appended open-mouth bag (1, figs. 3, 4) is lowered toward a conveyor device (10, fig. 1, shows a conveyor device wherein col. 2, ll. 30 – 32 describes conveyor means for supporting the filled sack).

Regarding claim 3, Achelpohl discloses the bottom end of the open-mouth bag (1, figs. 3, 4) is supported at least during part of the filling process (col. 3, ll. 30 – 35).

Regarding claim 4, Achelpohl discloses the method step c) is carried out during the filling process (col. 3, ll. 30 – 35).

Regarding claim 6, Achelpohl discloses in the method step a), holding grippers (8, figs. 3, 4) grasp the open-mouth bag (1, figs. 3, 4) (as shown in fig. 3) and in the method step c), the holder grippers are lowered together with the filling spout (7.3, figs. 3, 4) (as shown in fig. 4).

Regarding claim 7, Achelpohl discloses after filling and method step c) are completed, holding grippers (8, figs. 3, 4) release the open-mouth bag (1, figs. 3, 4) and travel upwardly together with the filling spout (7.3, figs. 3, 4) (col. 3, ll. 39 – 40 describes grippers 2 swinging back to engage a new sack 1 wherein one having ordinary skill in the art would recognize clamping jaws 8 and funnel segment 7.3 would travel upwards to return to their starting positions to receive the new sack 1 as shown in fig. 3), while the open-mouth bag rests on a conveyor device (10, fig. 1) (as shown in fig. 1).

Regarding claim 8, Achelpohl discloses after filling is completed, the open-mouth bag (1, figs. 3, 4) is conveyed further by means of a conveyor device (10, fig. 1) (as shown in fig. 1).

Regarding claim 9, Achelpohl discloses during a further transport the open-mouth bag (1, figs. 3, 4)  is guided by a head end of the open-mouth bag by discharge grippers (12, 13, figs. 5, 6) (as shown in figs. 5, 6).

Regarding claim 10, Achelpohl discloses the open-mouth bag (1, figs. 3, 4) is formed from tubular film prior to appending (col. 1, ll. 5 – 10 describes the invention relates to a method of fully automatically filling and closing large sacks comprising tube sections provided with bases).

Regarding claim 12, Achelpohl discloses the head end of the open-mouth bag (1, figs. 3, 4) is pre-opened prior to being appended to the filling spout (7.3, figs. 3, 4) (col. 3, ll. 1 – 7 describes two side walls of sack 1 pulled apart by suckers 3, 4, prior to the sack 1 being appended over the mouth of a filling funnel 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl et al. (US 4,162,602), hereinafter Achelpohl, in view of Knoke et al. (US 7,877,966 B2), hereinafter Knoke.

Regarding claim 5, Knoke discloses the invention as recited in claim 1.
Achelpohl does not explicitly disclose the bulk material in the open-mouth bag resting on the conveyor device is compacted during the filling process.
However, Knoke teaches the bulk material in the open-mouth bag is compacted during the filling process (col. 4, ll. 59 – 66). (Achelpohl discloses the filling process occurs while the open-mouth bag is freely suspend and while the open-mouth bag rests on the conveyor device as described col. 3, ll. 27 – 35. One having ordinary skill in the art would recognize that with the incorporation of the teachings of Knoke with the invention of Achelpohl, the vibration generators/beaters 29 of Knoke would compact the product during the filling process as described in Knoke while the open-mouth bag is freely suspend and while the open-mouth bag rests on the conveyor device as described in Achelpohl)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for filling bulk materials into open-mouth bags, as disclosed by Achelpohl, with the bulk material in the open-mouth bag is compacted during the filling process, as taught by Knoke, with the motivation to remove air from the open-mouth sack ensuring a more compact product and allow more product within an open-mouth sack.

Regarding claim 11, Achelpohl discloses the invention as recited in claim 10.
Achelpohl does not explicitly the tubular film is unwound from a film roll and a bottom seam is first made in the tubular film, and wherein the tubular film is thereafter conveyed further by one index length, and wherein the tubular film is cut off at the head end to form the open-mouth bag.
However, Knoke teaches the tubular film (15, fig. 1) is unwound from a film roll (19, fig. 1) and a bottom seam is first made in the tubular film (via bottom welding 13, fig. 1), and wherein the tubular film is thereafter conveyed further by one index length (as shown in fig. 1 wherein empty bag 1 represents one index length), and wherein the tubular film is cut off at the head end to form the open-mouth bag (via knife 17, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for filling bulk materials into open-mouth bags, as disclosed by Achelpohl, with the tubular film is unwound from a film roll and a bottom seam is first made in the tubular film, and wherein the tubular film is thereafter conveyed further by one index length, and wherein the tubular film is cut off at the head end to form the open-mouth bag, as taught by Knoke, with the motivation to provide a means to create an open-mouth bag as part of the filling machine to improve product consistency and reduce labor and cut costs over making or purchasing open-mouth bags elsewhere.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl et al. (US 4,162,602), hereinafter Achelpohl, in view of McGregor (US 4,322,932).

Regarding claim 13, Achelpohl discloses the invention as recited in claim 1.
Achelpohl does not explicitly disclose the filling spout configured as a flap spout and having entered a pre-opened head end, tips open and opens the head end of the open-mouth bag.
However, McGregor teaches the filling spout (2, fig. 4) configured as a flap spout (having flaps or spout plates 32, 34, fig. 4) and having entered a pre-opened head end (fig. 6 shows bag B having a pre-opened head end inserted between bag clamps 36, 38 and spout plates 32, 34), tips (32, 34, fig. 4) open and opens the head end of the open-mouth bag (fig. 9 shows bag B having bag B opened by bag clamps 36, 38 and spout plates 32, 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for filling bulk materials into open-mouth bags, as disclosed by Achelpohl, with the filling spout configured as a flap spout and having entered a pre-opened head end, tips open and opens the head end of the open-mouth bag, as taught by McGregor, with the motivation to form and hold a bag neck during and immediately after filling on a filling spout and to provide a mechanism to control the flow of product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731